
	

114 HR 2939 IH: Enforce Existing Gun Laws Act
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2939
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Mr. Rangel (for himself, Ms. Moore, and Ms. Norton) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To repeal certain appropriations riders that limit the ability of the Bureau of Alcohol, Tobacco,
			 Firearms, and Explosives to administer the Federal firearms laws.
	
	
 1.Short titleThis Act may be cited as the Enforce Existing Gun Laws Act. 2.Repeal of certain appropriations riders that limit the ability of the Bureau of Alcohol, Tobacco, Firearms, and Explosives to administer the Federal firearms laws (a)Prohibition on consolidation or centralization in the Department of Justice of firearms acquisition and disposition records maintained by Federal firearms licenseesThe matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended by striking the 1st proviso.
			(b)Prohibition on imposition of requirement that firearms dealers conduct physical check of firearms
 inventoryThe matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6) is amended by striking the 5th proviso.
 (c)Requirement that instant check records be destroyed within 24 hoursSection 511 of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 922 note; Public Law 112–55; 125 Stat. 632) is amended—
 (1)by striking — and all that follows through (1); and (2)by striking the semicolon and all that follows and inserting a period.
				(d)Limitations relating to firearms trace data
				(1)Tiahrt amendments
 (A)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended by striking the 6th proviso.
 (B)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2010 (18 U.S.C. 923 note; Public Law 111–117; 123 Stat. 3128–3129) is amended by striking beginning in fiscal year 2010 and thereafter and inserting in fiscal year 2010.
 (C)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Omnibus Appropriations Act, 2009 (18 U.S.C. 923 note; Public Law 111–8; 123 Stat. 574–576) is amended by striking beginning in fiscal year 2009 and thereafter and inserting in fiscal year 2009.
 (D)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated Appropriations Act, 2008 (18 U.S.C. 923 note; Public Law 110–161; 121 Stat. 1903–1904) is amended by striking beginning in fiscal year 2008 and thereafter and inserting in fiscal year 2008.
 (E)The 6th proviso under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (18 U.S.C. 923 note; Public Law 109–108; 119 Stat. 2295–2296) is amended by striking with respect to any fiscal year.
 (F)The 6th proviso under the heading in title I of division B of the Consolidated Appropriations Act, 2005 (18 U.S.C. 923 note; Public Law 108–447; 118 Stat. 2859–2860) is amended by striking with respect to any fiscal year.
					(2)Prohibition on processing of Freedom of Information Act requests about arson or explosives
 incidents or firearm tracesSection 644 of division J of the Consolidated Appropriations Resolution, 2003 (5 U.S.C. 552 note; 117 Stat. 473–474) is repealed.
				(e)Prohibition on use of firearms trace data To draw broad conclusions about firearms-Related crime
 (1)Section 514 of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6) is repealed.
 (2)Section 516 of the Consolidated and Further Continuing Appropriations Act, 2012 (Public Law 112–55; 125 Stat. 633) is repealed.
				(f)Prohibitions relating to curios or relics and importation of surplus military firearms
 (1)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated and Further Continuing Ap­pro­pri­a­tions Act, 2013 (Public Law 113–6) is amended by striking the 1st proviso.
 (2)Section 519 of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6) is repealed.
 (g)Prohibition on denial of federal firearms license due to lack of business activityThe matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6) is amended by striking the 6th proviso.
			
